Case: 1:18-cr-OO759-CAB Doc #: 3 Filed: 12/19/18 1 of 2. Page|D #: 32

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE N§:'l §
)
Plaintiff, )
)
v. )
)
KHALIL EWAIS, ) MOTION TO SEAL INDICTMENT
ABDELJAWAD l\/l. EWAIS, )
)

Defendants.

NoW comes the United States of America, by and through counsel, Justin E. Herdman,
United States Attorney, and Chelsea S. Rice, Assistant United States Attorney, and respectfully
moves this Court for an order sealing the attached indictment for the following reason(s): to
prevent flight of the defendants and potential destruction of evidence

The government further requests this Court to order that an Assistant United
States Attorney of the Criminal Division of the United States Attomey's Office for the Northern
District of Ohio may obtain, upon request, a certified copy of this indictment should any
defendant be locatedin another judicial district and a certified copy of this indictment is needed
for forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal

Procedure.

Case: 1:18-cr-OO759-CAB Doc #: 3 Filed: 12/19/18 2 of 2. Page|D #: 33

Respectfully submitted,

JUSTIN . HERDMAN
Unite es rn
By: ~

Chelsea S. Rice (OH: 0076905)
Assistant United States Attorney
United States Court House

801 West Superior Avenue, Suite 400
Cleveland, OH 44113

(216) 622-3 752

(216) 522~2403 (facsimile)
Chelsea.Rice@usdoj. gov

